Title: To George Washington from George Washington Parke Custis, 5 May 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] May 5th 1798

Colonel Fitzgerald arrived here about an hour ago and has politely offered to convey a letter to you. Nothing material has occurred since my last letter only that we now attend College at six in the morning which is by no means disagreable, and conduces to health.

With respect to what I mentioned of Mr Carroll in my last I had no other foundation but report which has been since contradicted. All the families in this town in which I visit express the highest esteem and veneration for your character which conduces in great measure to the satisfaction I feel in their company.
All is well at present I have found no inconvenience lately from the water which affected me at first—I attend College regularly and am determined that nothing shall alienate my attention. Adieu Dearest Sir may Heaven proportion her reward to your merit, and the sincere and ardent prayer of

Geo. W. P. Custis


P.S. I would thank you to inform to whom I am to apply for money in case of want. G.C.

